The whole of the case, therefore, resolves itself into this single point, whether the proceedings in dower, at common law, are a sufficient manifestation of her having made her election to pursue her common law right, as to bar her of her statute remedy, or not? And the court is clearly of opinion, that they are; and more particularly, as, at the time the said proceedings were carrying on, it is apparent she entertained an opinion, that the estate of her intestate husband was insolvent: And that it is too late for her now to come in, after almost all the affairs of the estate have been adjusted, to set them again afloat and make a second election, and thereby acquire a right under the aforesaid act, to one third part thereof in fee simple. The court, therefore, decrees that the bill be dismissed, and that the complainants pay the costs.
There was no appeal from this decree.